PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/874,778
Filing Date: 15 May 2020
Appellant(s): Jundt et al.



__________________
Kwanwoo Lee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 02, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 02, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
REJECTION OF INDEPENDENT CLAIM 1
Appellant argues, on page 18, that Yokota does not teach displaying a first element and a second element in a single display view. Appellant states that instead of displaying these elements in a single display view, a plurality of “views” are presented to the user as in Figs. 4B and 5C. Appellant goes on to argue on page 19 that Yokota cannot teach an “SOP object” and present it because it does not teach or suggest a layout as part of the SOP object. Appellant also argues, on pages 21-22, that Scott does not teach a “first element” and a “second element” and thus cannot teach displaying them on a single display view nor a layout for presenting these elements. 
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated in the Office action dated June 02, 2021, Yokota is relied upon to teach “a first element” and “a second element”. 
one or more steps") that a maintenance operator needs to perform [See ¶-77-79]. Fig 5C shows the "Data" line (second element) is used to present an acquired parameter (process control data) from a field device "FI-1001(EJX)" (first process control element) [See ¶-87]. Further, Examiner stated on page 4 of the Office action dated June 02, 2021 that the overall procedure information was mapped as the SOP object, not the individual character string and data line. Appellant appears to be mapping each step and displayed element as its own view/object, which is contrary to Examiner’s mapping to the procedure information that is displayed [See ¶-41-42]. A list of procedures (single display view) may be presented at the same time as a flowchart of procedures (single display view) [See ¶-41-42]. Figs 3 and 12 indicate that items may be performed in parallel 1002c [See ¶-116]. Thus, a character string indicating operations (first element) could be displayed at the same time as the display of a data line (second element) presenting an acquired parameter. As such, Yokota has the capability to display a first element with a second element in a list or flowchart of procedures (respectively single display view) but merely lacks a layout to do so.
Scott is relied upon to teach “…the first element and the second element are presented on a display in a single display view according to the layout". (Emphasis added.)
Scott discloses that a layout is defined for each dashboard (single display view) for the placement of gadgets (first element and second element), as shown in Fig 6-7 [See ¶-90-92]. Fig 12 shows a plurality of gadgets 304-318 (first element and second 

Appellant states, on page 22, that gadgets are defined as objects according to Scott’s teachings and thus do not include a layout. Appellant argues, on page 24, that Scott does not teach a dashboard stored as an object including a gadget and a layout and instead teaches that gadgets are executed on their own. Appellant contends, on page 24, that Scott does not teach a dashboard as an object but instead that a plurality of dashboards may be a plurality of objects. Thus a layout for a single object cannot be defined.
In response, the Examiner respectfully disagrees with Appellant’s assertion that Scott teaches gadgets are defined as objects. The disclosure cited by Appellant is for graphical element modules (GEMs) which are reusable shapes that combine other shapes with behaviors and not for gadgets [See ¶-70].
In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., that an SOP object is stored as a single file and does not have additional files for a first element and second element) are not recited in the rejected claim(s). In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The broadest reasonable interpretation of the limitations do not require the SOP object to be a single file. The SOP object may broadly be a file that incorporates other files (e.g. the first element, second element, and layout) and when executed causes their presentation.
Even assuming arguendo that the limitations did recite such a limitation, Scott discloses that the dashboard is stored in a system library, and which is retrieved and presented by an application [See ¶-68, 74]. A skilled artisan would understand that since the dashboard is displayed with a configured layout, the layout must be stored with the dashboard. Further, the prior art does not discuss storing a dashboard separate from its layout and gadgets. Additionally, it is discussed as an advantage that a dashboard may be easily copied and customized by users, which a skilled artisan would understand would be hindered by having multiple files to copy [See ¶-23, 68]. Although gadget libraries are discussed, these are merely to store predefined gadgets prior to being customized and added to a dashboard [See ¶-65-66]. It is clear from the disclosure, that the gadget may be customized by the user prior to adding to the dashboard [See ¶-66]. Once the gadget is customized, the dashboard is said to be saved rather than a dashboard, the layout, and customized gadget [See ¶-67]. A skilled artisan would therefore understand that the dashboard must be stored with its customized gadgets and layout as a dashboard "file" (object).


In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner’s motivation to combine was found in Scott. Motivation to combine Yokota and Scott would be to overcome the drawbacks of the prior art which limited the usefulness of interfaces to specific process functions for which they were created, as taught by Scott [See ¶-12]. Additional motivation to do so would be to allow users to quickly create and implement their own dashboards as the need is determined, thus increasing productivity [See ¶-20]. This motivation accounts for knowledge that a skilled artisan would have and does not include knowledge only gleaned from Appellant’s disclosure.

As described above, Scott does describe displaying a second element as well as a first element. Thus a skilled artisan would be motivated to form the combination. Further, Scott is not needed to teach each limitation when the claim is taught by the combination.
Accordingly, the combination of Yokota and Scott teach all of the argued limitations of claim 1.

D. REJECTION OF INDEPENDENT CLAIM 9
Appellant argues, on pages 26-27, that Yokota does not teach displaying a first element and a second element in a single display view. Appellant states that instead of displaying these elements in a single display view, a plurality of “views” are presented to the user as in Figs. 4B and 5C. Appellant argues, on page 27, that impermissible hindsight reasoning was used in formulating the combination.
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated in the Office action dated June 02, 2021, Yokota is relied upon to teach “a first element” and “a second element”. 
Yokota discloses that Fig. 4A-B shows an operation definition information that displays a character string (first element) indicating the operations ("one or more steps") that a maintenance operator needs to perform [See ¶-77-79]. Fig 6B shows a setting for writing "0.0 KPA" (second element) to a parameter of "LRV (lower limit)" (process control function) for a field device "FI-1001(EJX)" (first process control element) [See ¶-92].  Further, Examiner stated on page 4 of the Office action dated June 02, 2021 that the overall procedure information was mapped as the SOP object, not the individual character string and setting for writing a parameter. Appellant appears to be mapping each step and displayed element as its own view/object, which is contrary to Examiner’s mapping to the procedure information that is displayed [See ¶-41-42]. A list of procedures (single display view) may be presented at the same time as a flowchart of procedures (single display view) [See ¶-41-42]. Figs 3 and 12 indicate that items may be performed in parallel 1002c [See ¶-116]. Thus, a character string indicating operations (first element) could be displayed at the same time as the display of a setting for writing a parameter (second element). As such, Yokota has the capability to display a first element with a second element in a list or flowchart of procedures (respectively single display view) but merely lacks a layout to do so.
in a single display view according to the layout". (Emphasis added.)
Scott discloses that a layout is defined for each dashboard (single display view) for the placement of gadgets (first element and second element), as shown in Fig 6-7 [See ¶-90-92]. Fig 12 shows a plurality of gadgets 304-318 (first element and second element) which are displayed according to the selected layout [See ¶-65, 98]. Further, as shown in Figs 4 and 6, a plurality of gadgets are shown on a single display view [See ¶-88, 90]. Although Scott is not relied upon to teach a first element and second element, a skilled artisan would understand that a gadget (first element) with "help content" may be included in a dashboard as shown in Fig 10. Further, a knowledge display (first element) with standard operating procedures may be presented [See ¶-108]. Fig. 11 shows that a gadget (second element) may include data from plant 10 [See ¶-96].
In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner’s motivation to combine was found in Scott. Motivation to do combine Yokota and Scott would be to overcome the drawbacks of the prior art which limited the 
Accordingly, the combination of Yokota, Scott, and Tharaldson teach all of the argued limitations of claim 9.

H. REJECTION OF DEPENDENT CLAIMS 2-8, 10-16, 18-21, 23-26, AND 28
Appellant argues, on pages 29-30, that Yokota and Scott do not teach displaying a first element, a second element, and a third element in a single display view. Appellant states that instead of displaying these elements in a single display view, a plurality of “views” are presented to the user as in Figs. 4B and 5C. Appellant argues, on page 31, that impermissible hindsight reasoning was used in formulating the combination.
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated in the Office action dated June 02, 2021, Yokota is relied upon to teach “a first element” and “a second element”. 
one or more steps") that a maintenance operator needs to perform [See ¶-77-79]. Fig 5C shows the "Data" line (second element) is used to present an acquired parameter (process control data) from a field device "FI-1001(EJX)" (first process control element) [See ¶-87]. Fig 6B shows a setting for writing "0.0 KPA" (third element) to a parameter of "LRV (lower limit)" (process control function) for a field device "FI-1001(EJX)" (first process control element) [See ¶-92].  Further, Examiner stated on page 4 of the Office action dated June 02, 2021 that the overall procedure information was mapped as the SOP object, not the individual character string and data line. Appellant appears to be mapping each step and displayed element as its own view/object, which is contrary to Examiner’s mapping to the procedure information that is displayed [See ¶-41-42]. A list of procedures (single display view) may be presented at the same time as a flowchart of procedures (single display view) [See ¶-41-42]. Figs 3 and 12 indicate that items may be performed in parallel 1002c, including performing three steps (first, second, and third element) in parallel [See ¶-116]. Thus, a character string indicating operations (first element) could be displayed at the same time as the display of a data line (second element) presenting an acquired parameter, and a setting for writing a parameter (third element). As such, Yokota has the capability to display a first element with a second element and third element in a list or flowchart of procedures (respectively single display view), but merely lacks a layout to do so.
in a single display view according to the layout". (Emphasis added.)
Scott discloses that a layout is defined for each dashboard (single display view) for the placement of gadgets (first element and second element), as shown in Fig 6-7 [See ¶-90-92]. Fig 12 shows a plurality of gadgets 304-318 (first element and second element) which are displayed according to the selected layout [See ¶-65, 98]. Further, as shown in Figs 4 and 6, a plurality of gadgets are shown on a single display view [See ¶-88, 90]. Although Scott is not relied upon to teach a first element and second element, a skilled artisan would understand that a gadget (first element) with "help content" may be included in a dashboard as shown in Fig 10. Further, a knowledge display (first element) with standard operating procedures may be presented [See ¶-108]. Fig. 11 shows that a gadget (second element) may include data from plant 10 [See ¶-96].
In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner’s motivation to combine was found in Scott. Motivation to do combine Yokota and Scott would be to overcome the drawbacks of the prior art which limited the 
Accordingly, the combination of Yokota, Scott, and Tharaldson teach all of the argued limitations of claim 2.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERTO BORJA/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        

Conferees:
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173     

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.